Order entered September 24, 2018




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00557-CR

                               ANTONIO JACKSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Collin County, Texas
                           Trial Court Cause No. 005-80497-2018

                                            ORDER
       Before the Court is appellant’s September 19, 2018 second motion to extend the time to

file appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on or before

October 16, 2018. If appellant’s brief is not filed by October 16, 2018, this appeal may be

abated for the trial court to make findings in accordance with rule of appellate procedure 38.8.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE